Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 1 of 28




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-01152

FRED NEKOUEE, individually,              :
                                         :
              Plaintiff,                 :
                                         :
vs.                                      :
                                         :
DIAGONAL SERVICE CENTER, LLC, a          :
Colorado limited liability company;      :
                                         :
and                                      :
                                         :
CERVANTES, INC., a Colorado corporation; :
                                         :
              Defendants.                :
_______________________________________ /



                                         COMPLAINT
                                  (Injunctive Relief Demanded)


       PLAINTIFF, FRED NEKOUEE, individually, on his behalf and on behalf of all other

mobility impaired individuals similarly situated (sometimes referred to as “Plaintiff”), hereby sues

the Defendants, DIAGONAL SERVICE CENTER, LLC, a Colorado limited liability company;

and CERVANTES, INC., a Colorado corporation (sometimes referred to as “Defendants”), for

injunctive relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

       1.      Plaintiff, Fred Nekouee, is an individual who resides in Lutz, Florida, in the County

of Hillsborough.

       2.      Defendant’s, DIAGONAL SERVICE CENTER, LLC, properties, the Diagonal

Service Center, is located at and near 1240 and 1350 Ken Pratt Boulevard, Longmont, Colorado
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 2 of 28




80501, in Boulder County (“Diagonal Service Center”).

        3.    Defendant CERVANTES, INC.’s restaurant, La Mariposa Restaurant & Margarita

House, is located in the Diagonal Service Center with an address of 1240 Ken Pratt Boulevard 5A,

Longmont, Colorado 80501 (“La Mariposa”).

        4.      Venue is proper in the District of Colorado because venue lies in the judicial district

of the situs of the property. The Defendants’ properties, restaurant, and stores are located in and

do business within this judicial district.

        5.      Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

original jurisdiction over actions which arise from the Defendants’ violations of Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C. § 2201 and § 2202.

        6.     Defendants each own, lease, lease to, or operate a place of public accommodation

as defined by the ADA, 42 U.S.C. § 12181(7)(B) and (E), and the regulations implementing the

ADA, 28 CFR 36.201(a) and 36.104.

        7.    Diagonal Service Center is a place of public accommodation.

        8.    La Mariposa is a place of public accommodation.

        9.    Defendants are responsible for complying with the obligations of the ADA.

        10.     Plaintiff Fred Nekouee is a Florida resident, is sui juris, and qualifies as an

individual with disabilities as defined by the ADA. Fred Nekouee has progressive multiple

sclerosis and requires the use of a wheelchair for mobility.

        11.     Mr. Nekouee travels to the Longmont-Firestone area every three to six months to

accompany his brother at heavy equipment auctions and to visit heavy equipment dealerships,

where he assists his brother compare prices to equipment available in other areas, or to help his

brother evaluate whether to buy or sell heavy equipment, or to vacation.



                                                   2
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 3 of 28




          12.    Fred Nekouee has visited the property which forms the basis of this lawsuit on July

August 1, 2018 and on October 2, 2018, and he bought goods and sought to avail himself of the

goods and services at Diagonal Service Center.

          13.    Fred Nekouee visited and bought food and beverages at La Mariposa on August 1,

2018 and on October 2, 2018.

          14.    Fred Nekouee visited and bought a beverage at SOL 19 Yoga Studio on August 1,

2018.

          15.    Fred Nekouee attended a heavy equipment auction in the area on October 3, 2018,

and he visited Rocky Mountain National Park on a day trip on October 2, 2018.

          16.    Fred Nekouee plans to return to the property to avail himself of the goods and

services offered to the public at the property.

          17.    The Plaintiff has definite plans to return to the area and to Diagonal Service Center,

and to some of its stores and restaurants, including La Mariposa, in early May of 2019.

          18.    Diagonal Service Center and La Mariposa are close to the hotels he stays at in the

area and are close to the heavy equipment auction and dealerships he visits.

          19.   The Plaintiff likes the food and menu at La Mariposa in the Diagonal Service

Center.

          20.   The Plaintiff plans to return to eat at La Mariposa again.

          21.   For the reasons set forth in paragraphs 11-20 and 31, Fred Nekouee plans to return

to Diagonal Service Center, and its stores, shops and restaurants.

          22.   The Plaintiff has encountered architectural barriers at the subject property.

          23.   The barriers to access that the Plaintiff encountered at the property have endangered

his safety, impaired his ability or those accompanying him to park a vehicle, impaired his ability



                                                   3
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 4 of 28




to access the property, and have impaired his use of the restrooms in La Mariposa.

        24.    The Plaintiff’s need to use a wheelchair limits his mobility when surfaces are not

nearly flat.

        25.    The Plaintiff cannot move up steep inclines or down steep slopes in his wheelchair

because he lacks the strength and also risks tipping his wheelchair backwards or forwards.

        26.    Excessively steep cross slopes cause the Plaintiff to be unstable in his wheelchair

and such excessively steep slopes pose a risk of causing the Plaintiff to tip over sideways in his

wheelchair.

        27.    On his visit to Diagonal Service Center, the Plaintiff encountered excessively steep

slopes in its parking lot.

        28.    The Plaintiff encountered and observed barriers to access the men’s restroom in La

Mariposa; and so, he also tried to use the women’s restroom in La Mariposa, in which women’s

restroom he also encountered and observed barriers to access.

        29.    The Plaintiff is deterred from visiting Diagonal Service Center even though he

enjoys its food, because of the difficulties he will experience there until the property is made

accessible to him in a wheelchair.

        30.     Fred Nekouee has a realistic, credible, existing and continuing threat of

discrimination from the Defendants’ non-compliance with the ADA with respect to this property

as described but not necessarily limited to the allegations in paragraph 35 of this Complaint.

Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

in violation of the ADA by the Defendants.

        31.    Fred Nekouee desires to visit Diagonal Service Center not only to avail himself of

the goods and services available at the property but to assure himself that this property is in



                                                 4
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 5 of 28




compliance with the ADA so that he and others similarly situated will have full and equal

enjoyment of the property without fear of discrimination.

       32.      The Defendants have discriminated against the individual by denying him access

to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the building, as prohibited by 42 U.S.C. § 12182 et seq.

       33.      The Defendants have discriminated, and are continuing to discriminate, against the

Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by January 26,

1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of

$500,000 or less).

       34.       Preliminary inspections of Diagonal Service Center and La Mariposa have shown

that violations of the ADA exist.

       35.       The violations of the ADA that Fred Nekouee personally encountered or observed

include, but are not limited to:

        PARKING

             a. (i) The van accessible parking space in front of Deli Zone is about 98 inches wide
       and less than 132 inches wide. (ii) This van accessible parking space is less than the

       minimum required width of 132 inches (3350 mm) when the access aisle width is 60 inches,

       in violation of Federal Law 2010, ADAAG §§ 502.2, 502.3.                   (iii) The Plaintiff

       encountered this condition, and it deters him from visiting Diagonal Service Center. (iv)

       The action required to restripe this parking space is easily accomplishable and able to be

       carried out without much difficulty or expense.

             b. (i) The van accessible parking space near Mac Repair is about 107 inches wide
       and less than 132 inches wide. (ii) This van accessible parking space is less than the


                                                  5
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 6 of 28




     minimum required width of 132 inches (3350 mm) when the access aisle width is 60 inches,

     in violation of Federal Law 2010, ADAAG §§ 502.2 and 502.3. (iii) The Plaintiff

     observed this condition, and it deters him from visiting Diagonal Service Center. (iv) The

     action required to restripe this parking space is easily accomplishable and able to be carried

     out without much difficulty or expense.

        c. In the parking lot, the access aisle serving the car space and van space in front of
     Deli Zone is about 47 inches wide and less than 60 inches wide. (ii) This access aisle is

     less than the minimum required width of 60 inches (1525 mm), in violation of Federal Law

     2010, ADAAG § 502.3.1. (iii) The Plaintiff encountered this condition, and it deters him

     from visiting the Diagonal Service Center. (iv) The action required to restripe this access

     aisle is easily accomplishable and able to be carried out without much difficulty or expense.

        d. (i) In the parking space for disabled patrons with van access in front of Deli Zone
     has a running slope as steep as about 1:25.6 (3.9%) and steeper than a slope of 1:48 (2%).

     (ii) This running slope in this parking space is steeper than the maximum allowed slope of

     1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4.               (iii) The Plaintiff

     encountered this slope and it deters him from visiting La Mariposa, Deli Zone and the

     Diagonal Service Center. (iv) The action required to reduce this slope in this parking

     space is easily accomplishable and able to be carried out without much difficulty or

     expense.

        e. (i) In the parking lot, the running slope of the front section (closest to the building)
     of the access aisle serving the parking spaces for disabled patrons in front of Studio Boom

     and SOL 19 Yoga is about 1:27 (3.7%) and as steep as 1:12.5 (8%) near the ramp where

     there is change of level, and steeper than a slope of 1:48 (2%). (ii) These running slopes


                                               6
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 7 of 28




     in this parking space for disabled patrons are steeper than the maximum allowed slope of

     1:48 (2%), in violation of Federal Law 2010, ADAAG § 502.4. (iii) While moving in his

     wheelchair, the Plaintiff encountered these slopes, and these slopes made his wheelchair

     unstable. (iv) The action required to reduce the slopes in this access aisle is easily

     accomplishable and able to be carried out without much difficulty or expense.

        f. (i) In the parking lot, the middle section of the access aisle serving the parking
     spaces for disabled patrons in front of Deli Zone is not even and has a running slope as

     steep as about 1:25 (4%) and steeper than a running slope of 1:48 (2%). (ii) This running

     slope in this access aisle is steeper than the maximum allowed slope of 1:48 (2%), in

     violation of Federal Law 2010, ADAAG § 502.4. (iii) The Plaintiff encountered these

     conditions and they made his wheelchair unstable, and they deter him from visiting La

     Mariposa, Deli Zone and the Diagonal Service Center. (iv) The action required to reduce

     the running slope in this access aisle is easily accomplishable and able to be carried out

     without much difficulty or expense.

        g. (i) In the parking lot, the portion of the access aisle serving the parking spaces for
     disabled patrons in front of Studio Boom and to the entrance to the ramp has a cross slope

     as steep as about 1:28.6 (3.5%) and steeper than a cross slope of 1:48 (2%). (ii) This cross

     slope in this access aisle is steeper than the maximum allowed cross slope of 1:48 (2%), in

     violation of Federal Law 2010, ADAAG § 502.4. (iii) While moving in his wheelchair,

     the Plaintiff encountered this steep cross slope and it made his wheelchair unstable. (iv)

     The action required to reduce the slope of this access aisle is easily accomplishable and

     able to be carried out without much difficulty or expense.

        h. (i) The cross slope of the walking surface in front of Studio Boom is steeper than


                                              7
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 8 of 28




     a cross slope of 1:48 (2%). (ii) This cross slope of this walking surface is steeper than the

     maximum allowed cross slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG §

     403.3. (iii) While moving in his wheelchair, the Plaintiff encountered this steep cross

     slope of this walking surface, and it made his wheelchair unstable. (iv) The action

     required to reduce the cross slope of this walking surface is easily accomplishable and able

     to be carried out without much difficulty or expense.

        i. (i) The cross slope of the walking surface in front of Mac Repair is steeper than
     1:48 (2%). (ii) The cross slope of this walking surface is steeper than the maximum

     allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG § 403.3. (iii)

     While moving in his wheelchair, the Plaintiff encountered this cross slope of this walking

     surface, and it made his wheelchair unstable. (iv) The action required to reduce the cross

     slope of this walking surface is easily accomplishable and able to be carried out without

     much difficulty or expense.

        j. (i) The slope of the accessibility curb ramp side or flare in front of Studio Boom is
     steeper than the maximum allowed slope of 1:10 (10%). (ii) The slope of this accessibility

     curb ramp flare is steeper than the maximum allowed slope of 1:10 (10%), in violation of

     Federal Law 2010, ADAAG § 406.3. (iii) While moving in his wheelchair, the Plaintiff

     observed this curb ramp flare and he maneuvered his wheelchair to avoid this condition.

     (iv) The action required to reduce the slope of this curb ramp flare is easily accomplishable

     and able to be carried out without much difficulty or expense.

        k. (i) The slope of the accessibility curb ramp side or flare in front of Deli Zone is
     steeper than the maximum allowed slope of 1:10 (10%). (ii) The slope of this accessibility

     curb ramp flare is steeper than the maximum allowed slope of 1:10 (10%), in violation of


                                               8
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 9 of 28




     Federal Law 2010, ADAAG § 406.3. (iii) While moving in his wheelchair, the Plaintiff

     observed this curb ramp flare and he maneuvered his wheelchair to avoid this condition.

     (iv) The action required to reduce the slope of this curb ramp flare is easily accomplishable

     and able to be carried out without much difficulty or expense.

        l.   (i) The slope of the accessibility curb ramp side or flare in front of Mac Repair is

     steeper than the maximum allowed slope of 1:10 (10%). (ii) The slope of this accessibility

     curb ramp flare is steeper than the maximum allowed slope of 1:10 (10%), in violation of

     Federal Law 2010, ADAAG § 406.3. (iii) While moving in his wheelchair, the Plaintiff

     encountered this curb ramp flare and it made his wheelchair unstable to the point that he

     required assistance to regain control of his wheelchair. (iv) The action required to reduce

     the slope of this curb ramp flare is easily accomplishable and able to be carried out without

     much difficulty or expense.

        m.     (i) The transition from the access aisle for the parking space marked for disabled

     use to the access ramp in front of Deli Zone shown in the photographs below has a change

     of level of about 1.5 inches and greater than a change of level of 0.5 inches. (ii) This

     change of level between this access aisle and this access ramp is a change of level of more

     than the maximum allowed change of level of 0.5 inches, in violation of Federal Law 2010,

     ADAAG §§ 303.3 and 405.4. (iii) The Plaintiff observed this condition and it deters him

     from visiting La Mariposa, Deli Zone and the Diagonal Service Center. (iv) The action

     required to reduce this change of level is easily accomplishable and able to be carried out

     without much difficulty or expense.




                                               9
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 10 of 28




         n. (i) The transition from the access aisle for the parking space marked for disabled
      use to the access ramp in front of Mac Repair has a change of level of about 2.0 inches and

      greater than a change of level of 0.5 inches. (ii) This change of level between this access

                                              10
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 11 of 28




      aisle and this access ramp is more than the maximum allowed change of level of 0.5 inches,

      in violation of Federal Law 2010, ADAAG §§ 303.3 and 405.4. (iii) The Plaintiff

      encountered this condition while moving in his wheelchair, and he required assistance to

      overcome this change of level. (iv) The action required to reduce this change of level is

      easily accomplishable and able to be carried out without much difficulty or expense.

         o. (i) The openings in the drain gate in the walking surface in front of Studio Boom
      shown in the photograph below are about 1 inch wide and wider than 0.5 inches wide and

      the elongated openings in this grate are not placed so that the long dimension is

      perpendicular to the dominant direction of travel. (ii) These conditions are in violation of

      Federal law 2010, ADAAG § 302.3. (iii) While moving in his wheelchair, the Plaintiff

      encountered this grate and the wheel of his wheelchair got stuck in this grate, and he

      required assistance to move his wheelchair over this grate. (iv) The action required to

      replace this grate is easily accomplishable and able to be carried out without much

      difficulty or expense.




                                               11
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 12 of 28




         p. (i) The openings in the drain gate in the walking surface in front of Mac Repair are
      about 1 inch wide and wider than 0.5 inches wide and the elongated openings in this grate

      are not placed so that the long dimension is perpendicular to the dominant direction of

      travel. (ii) These conditions are in violation of Federal law 2010, ADAAG § 302.3. (iii)

      While moving in his wheelchair, the Plaintiff encountered this grate and the wheel of his

      wheelchair got stuck in this grate, and he required assistance to move his wheelchair over

      this grate. (iv) The action required to replace this grate is easily accomplishable and able

      to be carried out without much difficulty or expense.

         q. (i) The bottom landing of the access ramp in front of Studio Boom has a slope that
      is steeper than 1:48 (2%). (ii) The bottom landing of this access ramp has a slope steeper

                                               12
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 13 of 28




      than the maximum allowed slope of 1:48 (2%), in violation of Federal Law 2010, ADAAG

      § 405.7.1. (iii) While moving in his wheelchair, the Plaintiff could not rest at the bottom

      of this access ramp due to its slope as it made his wheelchair unstable. (iv) The action

      required to reduce the slope of the bottom landing of this access ramp is easily

      accomplishable and able to be carried out without much difficulty or expense.

         r. (i) The top landing of the access ramp in front of Deli Zone and along the accessible
      route to La Mariposa has a slope that is steeper than 1:48 (2%). (ii) This top landing of

      this access ramp has a slope steeper than the maximum allowed slope of 1:48 (2%), in

      violation of Federal law 2010, ADAAG § 405.7.1. (iii) While moving in his wheelchair,

      the Plaintiff encountered the slope of the top landing of this access ramp and it made his

      wheelchair unstable and he was unable to rest on this top landing. (iv) The action required

      to reduce the slope of the tope landing of this access ramp is easily accomplishable and

      able to be carried out without much difficulty or expense.

         s. (i) The top landing of the access ramp in front of Mac Repair has a slope that is
      steeper than 1:48 (2%). (ii) This top landing of this access ramp has a slope steeper than

      the maximum allowed slope of 1:48 (2%), in violation of Federal law 2010, ADAAG §

      405.7.1. (iii) While moving in his wheelchair, the Plaintiff encountered and the slope of

      the top landing of this access ramp made his wheelchair unstable and he was unable to rest

      on this top landing. (iv) The action required to reduce the slope of the tope landing of this

      access ramp is easily accomplishable and able to be carried out without much difficulty or

      expense.

         SOL 19 YOGA STUDIO

         t. (i) The force needed to open the entrance door to SOL 19 Yoga Studio is about 12


                                               13
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 14 of 28




      pounds and more than 5 pounds. (ii) The force needed to open this door is greater than

      the maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous application

      of force necessary to fully open a door, in violation of Federal Law 2010, ADAAG §

      404.2.9. (iii) Due to the force necessary to open this entrance door, the Plaintiff required

      assistance to open this door and to enter SOL 19 Yoga Studio. (iv) The action required to

      reduce the force necessary to fully open this door is easily accomplishable and able to be

      carried out without much difficulty or expense.

         MEN’S RESTROOM IN SOL 19 YOGA STUDIO

         u. (i) The transfer type shower in the accessible men’s restroom in SOL 19 Yoga
      Studio does not have a folding or non-folding seat. (ii) A folding or non-folding seat is

      not provided in this transfer type shower compartment, in violation of Federal Law 2010,

      ADAAG § 608.4. (iii) The Plaintiff observed this lack of a seat in this shower, and it

      deters him from visiting SOL 19 Yoga Studio. (iv) The action required to provide a seat

      in this transfer type shower is easily accomplishable and able to be carried out without

      much difficulty or expense.

         LA MARIPOSA ENTRANCE DOOR AND INTERIOR FOOD SERVICE AREA

         v. (i) The force needed to open the entrance door to La Mariposa is about 10 pounds
      and more than 5 pounds. (ii) The force needed to open this door is greater than the

      maximum allowed force of 5 pounds (22.2 N), pertaining to the continuous application of

      force necessary to fully open a door, in violation of Federal Law 2010, ADAAG § 404.2.9.

      (iii) Due to the force necessary to open this entrance door, the Plaintiff required assistance

      to open this door and to enter La Mariposa. (iv) The action required to reduce the force

      necessary to fully open this door is easily accomplishable and able to be carried out without


                                                14
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 15 of 28




      much difficulty or expense.

         w. (i) The countertops throughout the La Mariposa restaurant are about 44 inches
      above the floor and higher than 36 inches above the floor. (ii) A portion of the counter

      that is 36 inches long and 36 inches high maximum above the finish floor for a parallel

      approach or 30 inches long minimum and 36 inches high maximum above the finish floor

      for a forward approach is not provided, in violation of Federal law 2010, ADAAG § 904.4.1

      or 904.4.2. (iii) Due to their height, from his wheelchair, the Plaintiff could not reach

      objects on these counters. (iv) The action required to provide a portion of the counter that

      is 36 inches high maximum above the finish floor is easily accomplishable and able to be

      carried out without much difficulty or expense.

      MEN’S RESTROOM IN LA MARIPOSA

         x. (i) As shown in the photograph below, the men’s restroom in La Mariposa does not
      have the signage and the international symbol of accessibility. (ii) This lack of signage

      and international symbol of accessibility is in violation of Federal law 2019, ADAAG §

      703.7.2.1. (iii) The Plaintiff observed this lack of signage and it deters him from dining

      at La Mariposa. (iv) The action required to install signage and the international symbol

      of accessibility is easily accomplishable and able to be carried out without much difficulty

      or expense.




                                               15
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 16 of 28




         y. (i) In the men’s restroom in La Mariposa, the restroom door pull side maneuvering
      clearance in a front approach beyond the latch and parallel to the doorway is about 5 inches

      and less than 18 inches. (ii) This restroom door pull side maneuvering clearance in a front

      approach beyond the latch and parallel to the doorway is less than the minimum required

      clearance of 18 inches, in violation of Federal law 2010, ADAAG § 404.2.4. (iii) Due to

      this lack of door pull side maneuvering clearance, the Plaintiff required assistance to enter

      this restroom in his wheelchair. (iv) The action required to relocate or alter this door is

      easily accomplishable and able to be carried out without much difficulty or expense.

         z. (i) In the men’s restroom in La Mariposa, the accessible toilet stall width is about
                                               16
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 17 of 28




      46 inches wide and less than 60 inches wide. (ii) This accessible toilet compartment is

      less than 60 inches wide, in violation of Federal Law 2010, ADAAG §§ 604.8.1 and 304.3.

      (iii) Due to the width of this accessible toilet compartment, the Plaintiff required assistance

      to position himself to use the toilet. (iv) The action required to increase the width of this

      toilet compartment is easily accomplishable and able to be carried out without much

      difficulty or expense.

         aa. (i) The lavatory supply and drain pipes under the sink in the men’s restroom in
      La Mariposa are not insulated. (ii) As shown in the photograph below, the lavatory supply

      and drain pipes under the sink are not insulated, in violation of Federal Law 2010, ADAAG

      § 606.5. (iii) In his wheelchair, the Plaintiff encountered these pipes under this sink and

      he risked skin burns and injury to his legs since they are not insulated. (iv) The action

      required to insulate the pipes under this sink is easily accomplishable and able to be carried

      out without much difficulty or expense.




                                                17
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 18 of 28




         bb. (i) In the men’s restroom in La Mariposa, the distance from the centerline of the
      toilet to the side wall is more than 18 inches. (ii) The distance from the centerline of this

      toilet to the side wall is not between a minimum of 16 inches (405 mm) and a maximum

      of 18 inches (455 mm), in violation of Federal Law 2010, ADAAG § 604.2. (iii) Due to

      this condition, the Plaintiff could not reach the toilet paper dispenser from a normal sitting

      position on the toilet.     (iv) The action required to relocate this toilet is easily

      accomplishable and able to be carried out without much difficulty or expense.

         cc. (i) In the men’s restroom in La Mariposa, the bottom edge of the mirror’s reflecting
      surface is about 49 inches above the floor and higher than 40 inches above the floor. (ii)

      The bottom edge of this mirror’s reflecting surface is higher than the maximum allowed

      height of 40 inches above the finish floor, in violation of Federal Law 2010, ADAAG §

      603.3. (iii) Due to the height of this mirror’s reflecting surface above the floor, the

      Plaintiff could not see his full face in this mirror. (iv) The action required to adjust the

      height of this mirror’s reflecting surface is easily accomplishable and able to be carried out

      without much difficulty or expense.

         dd. (i) In the men’s restroom in La Mariposa, the accessible toilet compartment door
      pull is not provided on both sides of the door near the latch. (ii) This condition is in

      violation of Federal Law 2010, ADAAG § 604.8.1.2. (iii) Due to a lack of a door pull on

      this toilet compartment door, the Plaintiff had difficulty opening the door and could not

      fully close the door after he received assistance to enter this toilet compartment. (iv) The

      action required to install door pulls on both sides of this compartment door near the latch

      is easily accomplishable and able to be carried out without much difficulty or expense.

         ee. (i) In the men’s restroom in La Mariposa, to operate the lock to the accessible


                                                18
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 19 of 28




      toilet compartment requires tight grasping, pinching, or twisting of the wrist. (ii) This

      condition is in violation of Federal Law 2010, ADAAG §§ 309.4 and 404.2.7. (iii) The

      Plaintiff tried but could not operate this door lock with a closed fist or loose grip. (iv) The

      action required to replace this door lock is easily accomplishable and able to be carried out

      without much difficulty or expense.

         ff. (i) As shown in the photograph below, in the men’s restroom in La Mariposa, the
      toilet compartment does not have side wall and rear wall grab bars. (ii) The lack of side

      wall and rear wall grab bars is in violation of Federal Law 2010, ADAAG §§ 604.5.1 and

      604.5.2. (iii) Due to the lack of grab bars in this men’s restroom, the Plaintiff required

      assistance to transfer himself from his wheelchair to the toilet and from the toilet back to

      his wheelchair. (iv) The action required to install grab bars is easily accomplishable and

      able to be carried out without much difficulty or expense.




                                                19
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 20 of 28




         WOMEN’S RESTROOM IN LA MARIPOSA

         gg. (i) The women’s restroom in La Mariposa does not have the signage and the
      international symbol of accessibility. (ii) This lack of signage and international symbol

      of accessibility is in violation of Federal law 2019, ADAAG § 703.7.2.1. (iii) The Plaintiff

      observed this lack of signage and it deters him from dining at La Mariposa. (iv) The action

      required to install signage and the international symbol of accessibility is easily

      accomplishable and able to be carried out without much difficulty or expense.

         hh. (i) La Mariposa women’s restroom door pull side maneuvering clearance in a
      front approach perpendicular to the door way is blocked by the wall and is less than 60

      inches. (ii) The door pull side maneuvering clearance in a front approach perpendicular

      to the doorway is less than the minimum required clearance of 60 inches, in violation of

      Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this lack of clearance, it was difficult

      for the Plaintiff to enter this restroom with his wheelchair. (iv) The action required to

      increase this maneuvering clearance space is easily accomplishable and able to be carried

      out without much difficulty or expense.

         ii.   (i) La Mariposa women’s restroom door pull side maneuvering clearance in a

      front approach perpendicular to the doorway is less than 48 inches. (ii) This condition is

      in violation of Federal Law 2010, ADAAG § 404.2.4. (iii) Due to this lack of clearance,

      the Plaintiff required assistance to maneuver his wheelchair to enter this toilet

      compartment.    (iv) The action required to increase this maneuvering space is easily

      accomplishable and able to be carried out without much difficulty or expense.

         jj. (i) In the women’s restroom in La Mariposa, a door pull is not provided on both
      sides of the door near the latch of the accessible toilet compartment. (ii) This condition is


                                                20
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 21 of 28




      in violation of Federal Law 2010, ADAAG § 604.8.1.2. (iii) Due to the lack of door pulls

      on this door to the accessible toilet compartment, the Plaintiff had difficulty opening this

      door and once he was inside he could not fully close this door. (iv) The action required to

      install door pulls on both sides the door to the accessible toilet compartment is easily

      accomplishable and able to be carried out without much difficulty or expense.

         kk. (i) In the women’s restroom in La Mariposa, the accessible toilet compartment is
      only about 41 inches wide and less than 60 inches wide. (ii) This accessible toilet

      compartment is less than 60 inches wide, in violation of Federal Law 2010, ADAAG §§

      604.8.1 and 304.3. (iii) Due to the narrow width of this accessible toilet compartment, the

      Plaintiff had difficulty maneuvering his wheelchair once inside this compartment. (iv)

      The action required to increase the width of this accessible toilet compartment or to remove

      it and make this restroom a single user restroom is easily accomplishable and able to be

      carried out without much difficulty or expense.

         ll. (i) In the women’s restroom in La Mariposa, the rear wall grab bar only extends
      about 17 inches on one side and 19 inches on the other side from the centerline of the water

      closet. (ii) This rear wall grab bar does not extend a minimum of 12 inches on one side

      and 24 inches on the other side from the centerline of the water closet, in violation of

      Federal Law 2010, ADAAG § 604.5.2. (iii) Due to the position of this rear wall grab bar,

      the Plaintiff had great difficulty transferring himself from his wheelchair to the toilet. (iv)

      The action required to replace this rear wall grab bar is easily accomplishable and able to

      be carried out without much difficulty or expense.

         mm.         (i) In the women’s restroom in La Mariposa, the side wall grab bar is only

      about 36 inches long and is less than 42 inches long. (ii) This side wall grab bar is less


                                                21
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 22 of 28




      than a minimum of 42 inches long, in violation of Federal Law 2010, ADAAG § 604.5.1.

      (iii) Due to lack of length of this side wall grab bar, the Plaintiff had great difficulty

      transferring himself from the toilet to his wheelchair. (iv) The action required to replace

      this sidewall grab bar is easily accomplishable and able to be carried out without much

      difficulty or expense.

         nn. (i) In the women’s restroom in La Mariposa, the side wall grab bar only extends
      about 47 inches from the rear wall and less than 54 inches from the rear wall. (ii) This

      side wall grab bar does not extend a minimum of 54 inches from the rear wall, in violation

      of Federal Law 2010, ADAAG § 604.5.1. (iii) Due to the location of this side wall grab

      bar and its length, the Plaintiff had great difficulty transferring himself from the toilet to

      his wheelchair. (iv) The actions required to replace and properly locate this side wall grab

      bar are easily accomplishable and able to be carried out without much difficulty or expense.

         oo. (i) As shown in the photograph below, the lavatory supply and drain pipes under
      the sink in the women’s restroom in La Mariposa are not insulated. (ii) The lavatory

      supply and drain pipes under this sink are not insulated, in violation of Federal Law 2010,

      ADAAG § 606.5. (iii) In his wheelchair, the Plaintiff encountered these pipes under this

      sink and he risked skin burns and injury to his legs since they are not insulated. (iv) The

      action required to insulate the pipes under this sink is easily accomplishable and able to be

      carried out without much difficulty or expense.




                                                22
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 23 of 28




         pp. (i) In the women’s restroom in La Mariposa, the centerline of the toilet paper
      dispenser is not between a minimum of 7 inches and a maximum of 9 inches from the front

      of the water closet. (ii) This condition is in violation of Federal Law 2010, ADAAG §

      604.7. (iii) Due to the location of this toilet paper dispenser, the Plaintiff could not reach

      toilet paper from a normal sitting position on the toilet. (iv) The action required to relocate

      or replace this toilet paper dispenser is easily accomplishable and able to be carried out

      without much difficulty or expense.

         qq. (i) In the women’s restroom in La Mariposa, the distance from the centerline of
      the toilet to the side wall is more than 18 inches. (ii) The distance from the centerline of

      this toilet to the side wall is not between a minimum of 16 inches (405 mm) and a maximum

      of 18 inches (455 mm), in violation of Federal Law 2010, ADAAG § 604.2. (iii) Due to

                                                23
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 24 of 28




       this condition, it was difficult for the Plaintiff to reach the side wall grab bar and he could

       not reach the toilet paper dispenser from a normal sitting position on the toilet. (iv) The

       action required to relocate this toilet is easily accomplishable and able to be carried out

       without much difficulty or expense.

             rr.     (i) In the women’s restroom in La Mariposa, the bottom edge of the mirror’s

       reflecting surface is about 45 inches above the floor and higher than 40 inches above the

       floor. (ii) The bottom edge of this mirror’s reflecting surface is higher than the maximum

       allowed height of 40 inches above the finish floor, in violation of Federal Law 2010,

       ADAAG § 603.3. (iii) Due to its height of this mirror’s reflecting surface above the floor,

       the Plaintiff could not see his full face in this mirror. (iv) The action required to adjust the

       height of this mirror’s reflecting surface is easily accomplishable and able to be carried out

       without much difficulty or expense.

             ss. (i) In the women’s restroom in La Mariposa, to operate the lock to the accessible
       toilet compartment requires tight grasping, pinching, or twisting of the wrist. (ii) This

       condition is in violation of Federal Law 2010, ADAAG §§ 309.4 and 404.2.7. (iii) The

       Plaintiff tried but could not operate this door lock with a closed fist or loose grip. (iv) The

       action required to replace this door lock is easily accomplishable and able to be carried out

       without much difficulty or expense.


       36.     All of the foregoing violations are also violations of the 1991 Americans with

Disability Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,

as promulgated by the U.S. Department of Justice.

       37.         The discriminatory violations described in paragraph 35 are not an exclusive list of

the Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ places of

                                                    24
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 25 of 28




public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and all of the barriers to access. In order to remedy this discriminatory situation, the

Plaintiff requires an inspection of the Defendants’ places of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       38.     The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied the benefits of services, programs and activities of the

Defendants’ building and its facilities, and have otherwise been discriminated against and damaged

by the Defendants because of the Defendants’ ADA violations, as set forth above. The individual

Plaintiff, and all others similarly situated will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein.

       39.     Defendants have discriminated against the individual by denying individuals access

to the full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.

       40.    Furthermore, the Defendants continue to discriminate against the Plaintiff, and all

those similarly situated, by failing to make reasonable modifications in policies, practices or

procedures, when such modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities; and by failing to take

such efforts that may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the absence

of auxiliary aids and services.

       41.     Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Considering the balance of hardships between the Plaintiff and Defendants, a remedy in equity is



                                                 25
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 26 of 28




warranted.

       42.     Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

fees, costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28 CFR

36.505.

       43.     Defendants are required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for its place of public accommodation

that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

an alteration to Defendants’ places of public accommodation since January 26, 1992, then the

Defendants are required to ensure to the maximum extent feasible, that the altered portions of the

facility are readily accessible to and useable by individuals with disabilities, including individuals

who use wheelchairs, 28 CFR 36.402; and finally, if the Defendants’ facilities are ones which were

designed and constructed for first occupancy subsequent to January 26, 1993, as defined in 28 CFR

36.401, then the Defendants’ facilities must be readily accessible to and useable by individuals

with disabilities as defined by the ADA.

       44.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.


       45.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff injunctive relief, including an order to require the Defendants to alter Diagonal Service

Center, La Mariposa, and the parking lot, access aisles and walkways to make those facilities

readily accessible and useable to the Plaintiff and all other persons with disabilities as defined by

the ADA; or by closing the facilities until such time as the Defendants cure their violations of the


                                                 26
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 27 of 28




ADA.


       WHEREFORE, Plaintiff respectfully requests:


              a.      The Court issue a Declaratory Judgment that determines that the Defendants

       at the commencement of the subject lawsuit are in violation of Title III of the Americans

       with Disabilities Act, 42 U.S.C. § 12181 et seq.


              b.      Injunctive relief against the Defendants including an order to make all

       readily achievable alterations to the facilities; or to make such facilities readily accessible

       to and usable by individuals with disabilities to the extent required by the ADA; and to

       require the Defendants to make reasonable modifications in policies, practices or

       procedures, when such modifications are necessary to afford all offered goods, services,

       facilities, privileges, advantages or accommodations to individuals with disabilities; and to

       take such steps that may be necessary to ensure that no individual with a disability is

       excluded, denied services, segregated or otherwise treated differently than other

       individuals because of the absence of auxiliary aids and services.


              c.      An award of attorney’s fees, costs and litigation expenses pursuant to 42

       U.S.C. § 12205, 28 U.S.C. § 1920, 42 U.S.C. § 2000e-5(k), and 42 U.S.C. § 12117(a).


              d.      Such other relief as the Court deems just and proper, and/or is allowable

       under Title III of the Americans with Disabilities Act.




                                                 27
Case 1:19-cv-01152-KLM Document 1 Filed 04/19/19 USDC Colorado Page 28 of 28




                            DESIGNATION OF PLACE OF TRIAL


       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby designates

Denver, Colorado as the place of trial for this action.


                                           Respectfully submitted,

                                            s/Robert J. Vincze_____
                                            Robert J. Vincze (CO #28399)
                                            Law Offices of Robert J. Vincze
                                            PO Box 792
                                            Andover, Kansas 67002
                                            Phone: 303-204-8207
                                            Email: vinczelaw@att.net

                                            Attorney for Plaintiff Fred Nekouee




                                                 28
